DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Specification filed October 13, 2022 are received and entered.
2.	Claims 1 and 11 are amended.  Claims 5 and 15 are cancelled.  Claims 1 – 4, 6 – 14, and 16 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The objections to the Drawings are WITHDRAWN in view of the Amendment to the Specification.
5.	The objection to claim 1 is WITHDRAWN in view of the Amendment.
6.	On page 9 of the Response, Applicant argues that “Ciesla describes a ‘piston’ to generate the protrusion underneath their display”.  Applicant continues to state that “using the piston differs from just using a ‘cam’.  And while the underlying mechanics of a piston could include a crankshaft or a camshaft, it does not specific either.  It would therefore require a secondary mechanism component to drive the haptic function.”
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  Applicant’s arguments ignore the finding of obviousness set forth by the Examiner and instead only appear to argue that Ciesla does not anticipate the newly amended subject matter of claims 1 and 11.  The Examiner agrees that Ciesla does not anticipate amended claims 1 and 11.  However, claims 1 and 11 are rejected as being obvious in view of Ciesla for the same reasons set forth in the Non-Final Rejection mailed July 13, 2022.
On page 11 of the Non-Final Rejection, the Examiner referred to paragraph [0066] of Ciesla which discloses that support member 160 inside cavity 125 may include a piston having cams.  The Examiner found that “[a] person of ordinary skill in the art would realize, in light of the disclosure of cams being utilized in conjunction with the supporting member 160 of Ciesla, that a conventional mechanical cam arrangement could be substituted to cause the expansion, flexing, or deformation of surface 115 and flexible touchscreen 150 thereof when the cam rotates.”  Again, Applicant has not contested this finding in any manner, shape, or form.
Additionally, it is disclosed that support member 160 can be physically coupled to displacement device 130, via a connecting rod or other lever, wherein the displacement device 130 modifies the orientation or position of support member 160 within cavity 125 to engage and/or disengage deformable region 122 to transition the deformable region between settings (FIGS. 23A, 23B; paragraph [0088]).  When a cam is used as support member 160, displacement device 130 would rotate the cam to change the contour / topography / shape of surface 115 at cavity 125.
Accordingly, a simple substitution of one disclosed mechanical part for another renders Applicant’s newly added subject matter of claims 1 and 11 obvious in view of the disclosure of Ciesla.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ciesla et al. (U.S. Pub. 2012/0235935) in view of Kim et al. (U.S. Pub. 2020/0293093).
Regarding claim 1, Ciesla teaches: an apparatus (FIGS. 1, 2; paragraph [0033]; user interface system 100) comprising:
(a) a flexible touch-sensitive display composed of a first flexible touch-sensitive display portion (FIG. 4A; paragraph [0036], [0044]; display 150 and touch sensor 140 may be integrated as a flexible touchscreen 150); wherein:
(1) the first flexible touch-sensitive display portion is attached to a first structural support segment (FIG. 4A; paragraphs [0036], [0044]; flexible touchscreen 150 may be disposed between layer 110 and substrate 120 [first structural support housing].  Substrate 120 functions as a support for layers disposed above); and
(b) a haptic element held within a structural support segment and situated directly underneath the flexible touch-sensitive display such that the haptic element can be moved to physically flex the surface of the flexible touch-sensitive display (FIGS. 4A, 4B, 23A, 23B paragraphs [0033], [0040], [0044], [0065], [0066]; substrate 120 includes a cavity 125 [haptic element] disposed therein and directly beneath the flexible touchscreen 150.  Control signals are applied to displacement device 130 which causes cavity 125 to expand, flex, and deform surface 115 as well as flexible touchscreen 150.  Cavity 125 may include a fluid that expands and retracts upon application of electrical signals.  Cavity 125 may include a support member 160 therein which physically applies force to an underside of flexible touchscreen 150 to expand, flex, and deform surface 115.  Support member 160 may include a piston, cam, springs, levers, etc., that may be controlled to move to change a contour / topography / shape of surface 115 at particular positions corresponding to cavity 125).
Ciesla fails to explicitly disclose: wherein the haptic element is a cam with at least one protruding area along its edge such that it can force the flexible touch-sensitive display upward away from its linear surface plane as the cam moves.
However, Ciesla discloses that support member 160 inside cavity 125 may include piston having cams (paragraph [0066]).  Cams are well-known mechanical elements shaped in the form of a circle with a protruding area along its edge that rotates to move adjacent elements up and down along the irregular surface.
Additionally, it is disclosed that support member 160 can be physically coupled to displacement device 130, via a connecting rod or other lever, wherein the displacement device 130 modifies the orientation or position of support member 160 within cavity 125 to engage and/or disengage deformable region 122 to transition the deformable region between settings (FIGS. 23A, 23B; paragraph [0088]).
When a cam is used as support member 160, displacement device 130 would rotate the cam to change the contour / topography / shape of surface 115 at cavity 125.  Accordingly, a simple substitution of one disclosed mechanical part for another renders Applicant’s newly added subject matter of claims 1 and 11 obvious in view of the disclosure of Ciesla.
A person of ordinary skill in the art would realize, in light of the disclosure of cams being utilized in conjunction with the supporting member 160 of Ciesla, that a conventional mechanical cam arrangement could be utilized as support member 160 to cause the expansion, flexing, or deformation of surface 115 and flexible touchscreen 150 thereof when the cam rotates as controlled by displacement device 130.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the explicit disclosure of Ciesla using well-known and conventional knowledge in the art regarding cams.
Ciesla fails to explicitly disclose: the flexible touch-sensitive display is composed of a second flexible touch-sensitive display portion; wherein: (2) the second flexible touch-sensitive display portion is attached to a second structural support segment; (3) the flexible touch-sensitive display further comprises having a fully folded state; (4) the flexible touch-sensitive display further comprises having a partially expanded state; and (5) the flexible touch-sensitive display further comprises having a fully expanded state.
However, in a related field of endeavor, Kim discloses an electronic device 101 having a flexible touch display 160 / 200 and a haptic module 179 that provides mechanical stimulus, such as movement, to a user that is recognizable via tactile sensation (FIG. 1; paragraphs [0044], [0049], [0065]).
With regard to claim 1, Kim teaches: the flexible touch-sensitive display is composed of a second flexible touch-sensitive display portion (FIGS. 6; paragraph [0090]; electronic device 101 may include a foldable housing having a first housing structure 310 and a second housing structure 320.  Display 200 has portions thereof corresponding to the respective housing structures 310 and 320.  The right portion of display 200 is disposed with respect to second housing structure 320 and is the “second flexible touch-sensitive display portion); wherein:
 (2) the second flexible touch-sensitive display portion is attached to a second structural support segment (FIGS. 6; paragraph [0071]; the right portion of display 200 [second display portion] is accommodated by [attached to] second housing structure 320);
(3) the flexible touch-sensitive display further comprises having a fully folded state (FIG. 10; paragraph [0130]; electronic device 101, and thus display 200, may be in a fully folded state);
(4) the flexible touch-sensitive display further comprises having a partially expanded state (FIG. 13; paragraph [0155]; electronic device 101, and thus display 200, may be in an intermediate [partially folded] state); and
(5) the flexible touch-sensitive display further comprises having a fully expanded state (FIGS. 6, 19; paragraph [0180]; electronic device 101, and thus display 200, may be in an unfolded [fully expanded] state).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ciesla and Kim to yield predictable results.  More specifically, the teachings of an electronic device having haptic elements disposed beneath a flexible touchscreen that is deformed by actuation of the haptic elements, as taught by Ciesla, are known.  Additionally, the teachings of a foldable display device having a left and right housing and corresponding display portions and haptic modules, as taught by Kim, are known as well.  The combination of the known teachings of Ciesla and Kim would yield the predictable result of a foldable electronic device having a left display portion having first haptic elements disposed beneath a left portion of a flexible touchscreen that is deformed by actuation of the haptic elements and a right display portion having second haptic elements disposed beneath a right portion of the flexible touchscreen that is deformed by actuation of the haptic elements.  In other words, it would have been obvious to simply implement the invention of Ciesla in a foldable display device, as disclosed by Kim.  Such a combination only requires implementing Ciesla’s electronic device has a foldable electronic display device with a left display portion and a right display portion, as disclosed by Kim.  This combination requires nothing more than applying the known teachings of Ciesla to a known variation of a display device.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ciesla and Kim to yield the aforementioned predictable results.
Regarding claims 2, Ciesla teaches: wherein: the haptic element is driven by an actuator (FIGS. 10A, 10B; paragraph [0040]; displacement device 130 includes an actuator that can be utilized to drive cavity 125 and any elements therein to move in a manner that results in the expansion, flexing, or deformation of surface 115).
Regarding claim 3, Ciesla fails to explicitly disclose: wherein: the haptic element is driven by an actuator to rotate.
However, Ciesla discloses that support member 160 inside cavity 125 may include piston having cams (paragraph [0066]).
Pistons are well-known mechanical elements that are actuated by rotational movement to move up and down.
A person of ordinary skill in the art would realize, in light of the disclosure of pistons being utilized as the supporting member 160 of Ciesla, that a conventional mechanical piston arrangement could be substituted to cause the expansion, flexing, or deformation of surface 115 and flexible touchscreen 150 thereof.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the explicit disclosure of Ciesla using well-known and conventional knowledge in the art regarding pistons.
Regarding claim 4, Ciesla teaches: wherein: the haptic element is driven by an actuator to move vertically along a linear path (FIGS. 10A, 10B; paragraph [0040]; displacement device 130 may include a linear actuator to drive a fluid into cavity 125 to expand, flex, or deform surface 115).
Regarding claim 6, Ciesla teaches: wherein: the haptic element is affixed to the flexible touch-sensitive display such that it can pull the flexible display inward away from its linear surface plane or (this portion of the claim recitation is provided in the alternative and is therefore not a required element due to the usage of the terms “can” and “or”) retain the flexible display along its linear surface plane as an adjacent haptic element forces the flexible touch-sensitive display away from its linear surface plane at a separate point (FIGS. 4A, 4B, 19A, 19B; paragraph [0050]; cavity 125 [haptic element] is affixed to a lower surface of flexible touchscreen 150 as set forth above in claim 11.  The corresponding portions of surface 115 and flexible touchscreen 150 disposed above cavity 125 [haptic element] are retained as a linear surface while an adjacent cavity 225 [haptic element] forces corresponding portions of surface 115 and flexible touchscreen 150 away from its linear surface plane by expanding, flexing, and/or deforming [see FIG. 19B]).
Regarding claim 7, Ciesla teaches: wherein: the haptic element is actuated to move in accordance with input from a user through their interaction with the touch screen of the flexible touch-sensitive display (FIG. 17; paragraph [0047]; when a user applies input to deformed surface 115, i.e., when cavity 125 is expanded, the applied force causes surface 115 to depress and cavity 125 to retract under pressure [actuated to move]).
Regarding claim 8, Ciesla teaches: wherein: the haptic element is actuated to move in accordance with input from a user through their interaction with the touch screen and the graphical user interface elements shown on the flexible touch-sensitive display (FIGS. 17, 21B, 21C; paragraphs [0047], [0050], [0055]; the haptic elements may be provided in a manner corresponding to a graphical user interface, such as a displayed keyboard or dial pad.  When a user applies input to a specific number of the dial pad or letter of the keyboard, the applied force causes surface 115 to depress and cavity 125 to retract under pressure [actuated to move]).
Regarding claim 9, Ciesla teaches: wherein: the haptic element is used to sense force input from a user through their interaction with the surface of the flexible touch-sensitive display (FIGS. 16, 17; paragraph [0043]; touch sensor 140 may be a pressure sensor coupled to cavity 125 that detects an applied pressure via a user’s touch on a deformed portion surface 115 corresponding to an actuated cavity 125).
Regarding claim 10, Ciesla teaches: wherein: the haptic element is actuated at a single point or in an array with multiple haptic elements to correspond with a graphic shown on the flexible touch-sensitive display (FIGS. 21B, 21C; paragraphs [0050], [0055]; the haptic elements may be actuated in an array corresponding to a displayed keyboard or dial pad).

9.	Claims 11 – 14 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciesla.
Regarding claim 11, Ciesla teaches: an apparatus (FIGS. 1, 2; paragraph [0033]; user interface system 100) comprising:
a flexible touch-sensitive display attached to a structural support housing (FIG. 4A; paragraph [0036], [0044]; display 150 and touch sensor 140 may be integrated as a flexible touchscreen 150.  Flexible touchscreen 150 may be disposed between layer 110 and substrate 120 [structural support housing].  Substrate 120 functions as a support for layers disposed above);
a haptic element held within the structural support housing and situated directly underneath the flexible touch-sensitive display such that the haptic element can be moved to physically flex the surface of the flexible touch-sensitive display (FIGS. 4A, 4B, 23A, 23B paragraphs [0033], [0040], [0044], [0065], [0066]; substrate 120 includes a cavity 125 [haptic element] disposed therein and directly beneath the flexible touchscreen 150.  Control signals are applied to displacement device 130 which causes cavity 125 to expand, flex, and deform surface 115 as well as flexible touchscreen 150.  Cavity 125 may include a fluid that expands and retracts upon application of electrical signals.  Cavity 125 may include a support member 160 therein which physically applies force to an underside of flexible touchscreen 150 to expand, flex, and deform surface 115.  Support member 160 may include a piston, cam, springs, levers, etc., that may be controlled to move to change a contour / topography / shape of surface 115 at particular positions corresponding to cavity 125).  
Ciesla fails to explicitly disclose: wherein the haptic element is a cam with at least one protruding area along its edge such that it can force the flexible touch-sensitive display upward away from its linear surface plane as the cam moves.
However, Ciesla discloses that support member 160 inside cavity 125 may include piston having cams (paragraph [0066]).  Cams are well-known mechanical elements shaped in the form of a circle with a protruding area along its edge that rotates to move adjacent elements up and down along the irregular surface.
Additionally, it is disclosed that support member 160 can be physically coupled to displacement device 130, via a connecting rod or other lever, wherein the displacement device 130 modifies the orientation or position of support member 160 within cavity 125 to engage and/or disengage deformable region 122 to transition the deformable region between settings (FIGS. 23A, 23B; paragraph [0088]).
When a cam is used as support member 160, displacement device 130 would rotate the cam to change the contour / topography / shape of surface 115 at cavity 125.  Accordingly, a simple substitution of one disclosed mechanical part for another renders Applicant’s newly added subject matter of claims 1 and 11 obvious in view of the disclosure of Ciesla.
A person of ordinary skill in the art would realize, in light of the disclosure of cams being utilized in conjunction with the supporting member 160 of Ciesla, that a conventional mechanical cam arrangement could be utilized as support member 160 to cause the expansion, flexing, or deformation of surface 115 and flexible touchscreen 150 thereof when the cam rotates as controlled by displacement device 130.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the explicit disclosure of Ciesla using well-known and conventional knowledge in the art regarding cams.
Regarding claim 12, Ciesla teaches: wherein: the haptic element is driven by an actuator (FIGS. 10A, 10B; paragraph [0040]; displacement device 130 includes an actuator that can be utilized to drive cavity 125 and any elements therein to move in a manner that results in the expansion, flexing, or deformation of surface 115).
Regarding claim 13, Ciesla fails to explicitly disclose: wherein: the haptic element is driven by an actuator to rotate.
However, Ciesla discloses that support member 160 inside cavity 125 may include piston having cams (paragraph [0066]).
Pistons are well-known mechanical elements that are actuated by rotational movement to move up and down.
A person of ordinary skill in the art would realize, in light of the disclosure of pistons being utilized as the supporting member 160 of Ciesla, that a conventional mechanical piston arrangement could be substituted to cause the expansion, flexing, or deformation of surface 115 and flexible touchscreen 150 thereof.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the explicit disclosure of Ciesla using well-known and conventional knowledge in the art regarding pistons.
Regarding claim 14, Ciesla teaches: wherein: the haptic element is driven by an actuator to move vertically along a linear path (FIGS. 10A, 10B; paragraph [0040]; displacement device 130 may include a linear actuator to drive a fluid into cavity 125 to expand, flex, or deform surface 115).
Regarding claim 16, Ciesla teaches: wherein: the haptic element is affixed to the flexible touch-sensitive display such that it can pull the flexible display inward away from its linear surface plane or (this portion of the claim recitation is provided in the alternative and is therefore not a required element due to the usage of the terms “can” and “or”) retain the flexible display along its linear surface plane as an adjacent haptic element forces the flexible touch-sensitive display away from its linear surface plane at a separate point (FIGS. 4A, 4B, 19A, 19B; paragraph [0050]; cavity 125 [haptic element] is affixed to a lower surface of flexible touchscreen 150 as set forth above in claim 11.  The corresponding portions of surface 115 and flexible touchscreen 150 disposed above cavity 125 [haptic element] are retained as a linear surface while an adjacent cavity 225 [haptic element] forces corresponding portions of surface 115 and flexible touchscreen 150 away from its linear surface plane by expanding, flexing, and/or deforming [see FIG. 19B]).
Regarding claim 17, Ciesla teaches: wherein: the haptic element is actuated to move in accordance with input from a user through their interaction with the touch screen of the flexible touch-sensitive display (FIG. 17; paragraph [0047]; when a user applies input to deformed surface 115, i.e., when cavity 125 is expanded, the applied force causes surface 115 to depress and cavity 125 to retract under pressure [actuated to move]).
Regarding claim 18, Ciesla teaches: wherein: the haptic element is actuated to move in accordance with input from a user through their interaction with the touch screen and the graphical user interface elements shown on the flexible touch-sensitive display (FIGS. 17, 21B, 21C; paragraphs [0047], [0050], [0055]; the haptic elements may be provided in a manner corresponding to a graphical user interface, such as a displayed keyboard or dial pad.  When a user applies input to a specific number of the dial pad or letter of the keyboard, the applied force causes surface 115 to depress and cavity 125 to retract under pressure [actuated to move]).
Regarding claim 19, Ciesla teaches: wherein: the haptic element is used to sense force input from a user through their interaction with the surface of the flexible touch-sensitive display (FIGS. 16, 17; paragraph [0043]; touch sensor 140 may be a pressure sensor coupled to cavity 125 that detects an applied pressure via a user’s touch on a deformed portion surface 115 corresponding to an actuated cavity 125).
Regarding claim 20, Ciesla teaches: wherein: the haptic element is actuated at a single point or in an array with multiple haptic elements to correspond with a graphic shown on the flexible touch-sensitive display (FIGS. 21B, 21C; paragraphs [0050], [0055]; the haptic elements may be actuated in an array corresponding to a displayed keyboard or dial pad).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626